DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 08/16/2022.
Claims 1, 8-9, and 17 are amended.
Claims 19-20 are cancelled.
Claim 22 is new.
Claims 1-18, and 21-22 are pending in the application. 
The 112(a) and 112(b) rejections against claims 1-18 and 20-21 are withdrawn because the claims are either amended which overcomes the rejections or the claim has been cancelled.  However, additional rejections are made for other limitations of the claims.  Please see updated rejections below.

Response to Applicant’s Arguments
Regarding 35 U.S.C. § 103 rejections	In the office action dated 06/08/2022, claims 1, 4-6, 8-9, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US 20070079119 A1 hereinafter Mattsson) in view of Banks et al. (US 20080033960 A1, hereinafter Banks) and further in view of SalarianEngineer et al. (NPL U: “Setting flag in original table to processed after copying data”, dated 09/05/2013, downloaded from the Internet, URL: https://stackoverflow.com/questions/18645109/sql-server-setting-flag-in-original-table-to-processed-after-copying-data, hereinafter Salarian) and Convery et al. (US 20170097847 A1, hereinafter Convery).	The Applicant’s arguments in the Remarks filed on 08/16/2022 that the prior art do not teach the amended claims.	The Examiner respectfully agrees that although the prior art teaches some limitations of the amended claims, it does not teach all limitations of the amended claims.  However, necessitated by the amendment, new reference Anderson; Mark J. et al. (US 20190188309 A1, hereinafter Anderson) is used to teach all the disputed limitations of claim 1 when combined with the teaching of Mattsson et al. (US 20070079119 A1 hereinafter Mattsson).  With respect to claim 8, necessitated by the amendment, new reference Shlomi Noach (NPL U: “How do I swap tables in MySQL”, dated 08/2012, downloaded from the Internet on 11/21/2022, pages 1-2, hereinafter Noach) is used to teach the disputed limitation when combined with Mattsson in view of Anderson.
	In conclusion, the Examiner asserts that Mattsson in view of Anderson teaches all disputed limitations of independent claim 1 and Mattsson in view of Anderson and Noach teaches all disputed limitations of claim 8.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 8, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 5-6, 8, 13-14, and 16 recite limitation “the particular column” (claims 8 and 16 recite the limitation twice in lines 2 and 4 in claim 8 and 3 and 5 in claim 16).  The limitation lacks antecedent basis because “particular column” was note recited before.	For the purpose of prior art examination, the limitation is interpreted as “a particular column” for claims 5-6 and 13-14, and for the claims 8 and 16 lines 2 and 3, respectively).	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US 20070079119 A1 hereinafter Mattsson) in view of Anderson; Mark J. et al. (US 20190188309 A1, hereinafter Anderson).	Regarding claim 1, Mattsson teaches a computer-implemented method comprising:	receiving a request to re-encrypt a column of a table, the column comprising a plurality of rows (¶8, re-encrypting data of a column of the one or more base columns; inserting the re-encrypted data into the maintenance column; dropping the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column; ¶11, storing indexes for one or more rows to indicate which rows have been updated; see also ¶27, ¶46; [Examiner remark: receiving a request to re-encrypt a column of a table and performing re-encryption responsive to the request” is implicitly disclose because when the re-encryption the column is performed, it has to be response to a signal, i.e., request, note that the claimed limitation does not require where the request is being received from]);	creating both a first column (Mattsson ¶11, method further comprises storing indexes for one or more rows to indicate which rows have been updated. In a further embodiment, the one or more indexes are stored in a separate table) and a second column (Mattsson [0008], adding a maintenance column to a base table, wherein the base table contains data to be encrypted in one or more base columns), wherein the second column include a same number of rows as the column of the table (Mattsson [0027] , directed to methods of encrypting all or a portion of a data at rest system with a new encryption key, examples of such systems include relational databases; [Examiner remark: in relational database, a newly added column has the same number of rows as existing columns of the containing table]), wherein the first column stores a status (Mattsson ¶11, method further comprises storing indexes for one or more rows to indicate which rows have been updated);	selecting a batch of values across a subset of the rows of the column of the table (¶14, the base column is replicated to the rotation server in batches; ¶58, replication may occur in batches; ¶17, replicating at least one record from the base column to a rotation server; see also ¶27 and ¶46);	providing the batch of values stored in a corresponding set of rows from the plurality of rows to a client to perform the re-encryption responsive to the request to re-encrypt the column of the table (¶12, the base table contains data to be encrypted in a base column, replicating at least one record from the base column to a rotation server; re-encrypting at least one of the at least one record; (¶14, the base column is replicated to the rotation server in batches; ¶17, replicating at least one record from the base column to a rotation server; ¶27, encrypting all or a portion of a data at rest system with a new encryption key; ¶45, re-encryption of a database column involves iterating through every row (record) of the database; ¶56, The rotation server 442 may be designated solely for key rotation, the rotation server 442 may be a database server or any type of server capable of re-encryption; ¶58, replication may occur in batches, the rotation server 42 performs re-encryption with a new key; [Examiner remark: the rotation server corresponds to the client]);	receiving encrypted values corresponding to the batch of values (¶12, re-encrypting at least one of the at least one record; inserting the at least one re-encrypted record into the maintenance column; ¶57, the base column 446 is replicated in the rotation server 442 shown as column 448; ¶58, at least one record from a base column is replicated on the rotation server, replication may occur in batches);	storing the encrypted values received from the client in the second ([Examiner remark: the crossed over text is taught by Anderson below]; ¶12, inserting the at least one re-encrypted record into the maintenance column; adding a maintenance column to a base table; ¶58, the rotation server 42 performs re-encryption with a new key, the at least one record, now a re-encrypted column 452, is then replicated to the maintenance column 454 of the base table on the production server);	updating the status of the subset of rows of the first  ([Examiner remark: the crossed over text is taught by Anderson below]; ¶11, storing an index of the last row processed. In another embodiment, the method further comprises storing indexes for one or more rows to indicate which rows have been updated; ¶45, an index of the last row processed is maintained);	repeating the providing, receiving, storing the encrypted values, and updating the status until the status of each of the rows of the  ([Examiner remark: the crossed over text is taught by Anderson below]; ¶45, re-encryption of a database column involves iterating through every row (record) of the database, iterating through a column may require minutes or hours, that an index of the last row processed is maintained. This improves performance by reducing the need to read the database from the beginning if the re-encryption process is interrupted; [0046] a record or row indicator index is maintained to indicate which records or rows have been processed; ¶58, replication may occur in batches);	replacing the column of the table with the second ([Examiner remark: the crossed over text is taught by Anderson below]; ¶8, dropping the base column, renaming the maintenance column with the name of the deleted base column; ¶12, deleting the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column), wherein after the replacing, the encrypted values of the  (¶12, renaming the maintenance column with the name of the deleted base column) and the values of the particular column are no longer accessible (¶12, deleting the base column).	Mattsson further teaches storing updated encrypted values in the second ([Examiner remark: the crossed over text is taught by Anderson below]; Mattsson ¶48, create trigger view1_ins instead of insert on view1 begin pty.ins_encrypt_varchar2 protegrity.ins_rec_view2; Mattsson ¶49, as a result, the trigger is fired when INSERT commands are executed for view1 that calls stored procedure ins_rec_view2; Mattsson U.S. patent application Ser. No. 09/712,926, page 5 rows 1-5, directing action of commands intended for said base area to said maintenance area; copying all records from said base area to said corresponding area; and emptying said base area; Mattsson U.S. patent application Ser. No. 09/712,926, page 6 rows 15-27 to page 7 rows 1-2, In another step S2 a trigger is added. The object of the trigger is to direct all commands aimed at the base column to the maintenance column, i.e. a synchronization function. Thus, when a user for example sends a update command for the base column, this command is directed to the maintenance column. In order to overcome problems during copying and activation of the trigger, the trigger could be built up from several steps. For instance, it could first synchronize the base and-the maintenance column, then when the contents are identical, stop updating the base column at the same time let the maintenance column take over the actions taken on the base column. Preferably the copying of the records from the base column is performed simultaneously with the addition of the trigger. [Examiner remark: the trigger encrypts and inserts data into view2 instead of view 1 where there is an insert on view 1; Mattsson already teaches the updating of the status of rows that were updated]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teaching of Mattsson in ¶48 and Mattsson provisional application 09712926 with the current teaching of Mattsson to use triggers to monitor insertion or update on the base column and encrypt and insert into the maintenance column to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so to keep the encrypted column data up to date and prevent any data lost.	Although the combination of Mattsson teaches re-encryption of rows by ways of duplicating database tables, providing values to client to re-encrypt and updating the status of rows as they are processed in batches, the combination does not explicitly mention:	wherein both the first hidden column include a same number of rows as the column of the table;	updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating which values were included in the batch;	determining that the status of a first row of the subset of rows that was previously updated to the second status, has been updated back to the first status;	locking the table responsive to determining that the status of the first row has been updated back to the first status;	providing a subsequent batch including the first row to the client to perform re- encryption; and	unlocking the table.	On the other hand, Anderson teaches:	receiving a request to ([Examiner remark: Mattsson teaches the re-encrypting of a column of table, Anderson teaches the mirroring of a column of table; using simple substitution of component/step “mirror” taught by Anderson with component/step “re-encrypt” taught by Mattsson, the combined teachings of Mattsson and Anderson teaches the limitation in addition to Mattsson’s implicit teaching of the limitation]; abstract, a system and a method for keeping two versions of a mirrored database in sync is provided; ¶2, databases are structured to facilitate the storage, retrieval, modification, and deletion of data in conjunction with various data-processing operations; ¶41, it is to be understood that although this disclosure includes a detailed description on cloud computing; [0043] Characteristics are as follows; [0044] On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as network storage, as needed automatically with the service's provider; ¶63, Metering and Pricing 582 provide cost tracking as resources are utilized within the cloud computing environment; Security provides protection for data and other resources; [Examiner remark: the majority of Anderson’s disclosure is about storage, and data mirroring, it would have been apparent and obvious to an ordinary skilled in the art to understand the self-service, provisioned by users as needed, such as network storage is associated with the features Anderson disclosed, such as database mirroring.  Furthermore, it would benefit users to have the ability to balance between utility and cost, as indicated by Anderson, ¶47, to the consumer, the capabilities available for provisioning often appear to be unlimited and can be purchased in any quantity at any time, and as a result, giving users the ability to make request to enable a service is both flexible and cost saving]);	wherein the first column include[s] a same number of rows as the column of the table (¶16, That is database 150 contains a copy of all of the data that is held by database 110. This includes for example, in a relational database, the instances of the schemas 112, tables 114; ¶23, uses an indicator within the metadata 140 of a row in the database to indicate that a mirrored or copied image of the row does not match the source row, in databases that do not have row metadata 140, a single byte of metadata 140 would need to be added to the row. This can be done for example, in the form of a hidden column; [Examiner: by adding a new column to existing rows, the number of rows for the new column remained the same as that of the other column of the table]);	hidden column (¶23, uses an indicator within the metadata 140 of a row in the database to indicate that a mirrored or copied image of the row does not match the source row, in databases that do not have row metadata 140, a single byte of metadata 140 would need to be added to the row. This can be done for example, in the form of a hidden column; [Examiner remark: the use of hidden column for the indicator can also be applied to other mirroring columns because the columns are not being used in production at the time of synchronization, and there is no need for them to be exposed to application users accidentally]);	updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating which values were included in the batch (¶23, uses an indicator within the metadata 140 of a row in the database to indicate that a mirrored or copied image of the row does not match the source row, the contents of the record can be mirrored into the mirror or copy of the row; ¶25, as this change indicator is queriable, it is possible to look at the indicator in SQL as though it were another just another column in the row, even if the row has been deleted. When a database table(s) must be mirrored between two systems, and a row is altered (inserted, updated or deleted) on one system, it must also be altered on the other system; [Examiner remark: the indicator is not simply for changed rows, but for new rows, where they are inserted, meaning this is performed the first time for the inserted row]; ¶27, process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table. This process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process; ¶33, following the transfer of each row that includes the change indicator to the secondary database 150, the change manager 170 resets the change indicator back to its original value; [Examiner remark: since the process is repeated, the copying is performed in batch.  Some of the rows are inserted, not just modified, as a result, the marking of the indicator back to in sync is for synched rows, not just modified rows]);	determining that the status of a first row of the subset of rows that was previously updated to the second status (¶23, uses an indicator within the metadata 140 of a row in the database to indicate that a mirrored or copied image of the row does not match the source row, in databases that do not have row metadata 140, a single byte of metadata 140 would need to be added to the row. This can be done for example, in the form of a hidden column; ¶25, as this change indicator is queriable, it is possible to look at the indicator in SQL as though it were another just another column in the row, when a database table(s) must be mirrored between two systems, and a row is altered (inserted, updated or deleted) on one system, it must also be altered on the other system; ¶27, the out-of-sync indicator can permit the ability to copy or alter (add or remove columns) a table while it is active, this prevents missing any data changes by resyncing at the end of modification of the table, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update; [Examiner remark: resyncing meaning it was synchronized before, and the out-of-sync indicator would be in synchronized status before the change]), has been updated back to the first status (¶27, mark the row as out of sync at the time of the update, once all rows have been copied or altered, the copy/alter process can then go back and query the table for any rows that have the change indicator; [Examiner remark: change the status to out of sync meaning it is from sync status to out of sync status, or second status to the first status]);	locking the table responsive to determining that the status of the first row has been updated back to the first status (¶27, this process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process, the copy/alter process can lock the table, process the last few remaining changed rows);	providing a subsequent batch including the first row to the client to perform re- encryption (¶27, then go back and query the table for any rows that have the change indicator, and process those changed records to the copy of the table);	receiving an updated value for the first row (¶27, it is copied to the target copy table);	storing updated values in the second column including the updated value for the first row (¶27, query the table for any rows that have the change indicator … it is copied to the target copy table), wherein the updated values correspond to each of one or more values from one or more rows of the column of the table that were updated after a corresponding status of the one or more rows was updated (¶27, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update (or insert or delete) operation. Once all rows have been copied or altered, the copy/alter process can then go back and query the table for any rows that have the change indicator, and process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table);	and unlocking the table (¶27, and then unlock the table).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson, which teaches synchronizing data between two tables, using hidden indicator column to keep track of table row changes, and determining changed rows after previous synchronization to re-synchronize data using batches of copies and table lock and unlock, into the teaching of Mattsson, who teaches copying table column data to another table column to perform re-encryption to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Anderson’s teaching would help providing another option for keeping data between two tables in synchronized (Mattsson also teaches the re-synchronizing data after the first synchronization, but uses triggers). Furthermore, it would have been obvious to a person of ordinary skill in the art because it is a simple substitution of one known component/step (re-synchronize data using trigger) with another known component/step (re-synchronize data using combination of queries and indicators) to obtain predictable result, see also MPEP 2143(I)(B). In addition, both references teach features that are directed to analogous art, such as, database table replication.	Regarding claim 2, Mattsson in view of Anderson teaches the method of claim 1 (see discussion above).	Mattsson does not explicitly disclose wherein the providing comprises locking the rows of the column corresponding to the batch of values, wherein a remainder of the database remains accessible.	Anderson teaches the providing comprises locking the rows of the column corresponding to the batch of values, wherein a remainder of the database remains accessible (Anderson ¶27, query the table for any rows that have the change indicator, and process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table. This process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process, the row lock would be for a much shorter duration, the number of rows for the reduced lock can be determined by the administrator of the database based on performance characteristics that the administrator desires. For example, this threshold could be as few as 2 rows, a 100 rows, or any other number of rows desired; Anderson ¶33, the resetting occurs at the time the databases are locked for the transfer of the data associated with the changed rows; Anderson claim 2, resetting, following updating, the value of the change indicator for each row back to a default value, the default value indicating an unmodified row; claim 4, resetting occurs upon a locking of a portion of the primary database).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson, which teaches to lock rows corresponding to the batch of values, into the teaching of Mattsson, who teaches copying table column data to another table column to perform re-encryption to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Anderson’s teaching would help providing higher availability of the service due to the reduce number of rows being locked at a time. In addition, both references teach features that are directed to analogous art, such as, database table replication.	Regarding claim 3, Mattsson in view of Anderson teaches the method of claim 2.	Mattsson does not explicitly mention the following limitation which Anderson teaches: the wherein the storing the encrypted values comprises unlocking the locked rows (Anderson ¶27, query the table for any rows that have the change indicator, and process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table. This process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process, the row lock would be for a much shorter duration, the number of rows for the reduced lock can be determined by the administrator of the database based on performance characteristics that the administrator desires. For example, this threshold could be as few as 2 rows, a 100 rows, or any other number of rows desired; Anderson ¶33, the resetting occurs at the time the databases are locked for the transfer of the data associated with the changed rows; Anderson claim 2, resetting, following updating, the value of the change indicator for each row back to a default value, the default value indicating an unmodified row; claim 4, resetting occurs upon a locking of a portion of the primary database; [Examiner remark: locking for a shorter duration, meaning it is not locked (unlocked) after that duration]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson, which teaches to lock rows corresponding to the batch of values, into the teaching of Mattsson, who teaches copying table column data to another table column to perform re-encryption to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Anderson’s teaching would help providing higher availability of the service due to the reduce number of rows being locked at a time. In addition, both references teach features that are directed to analogous art, such as, database table replication.
	Regarding claim 4, Mattsson in view of Anderson teaches the method of claim 1, wherein the storing the updated encrypted values (Mattsson ¶48, create trigger view1_ins instead of insert on view1 begin pty.ins_encrypt_varchar2 protegrity.ins_rec_view2; Mattsson ¶49, as a result, the trigger is fired when INSERT commands are executed for view1 that calls stored procedure ins_rec_view2; see also Mattsson ¶12; Anderson ¶25-¶27) comprises:	determining which of the rows indicate a status that an encrypted value for the hidden column has not been received (Mattsson ¶12, inserting the at least one re-encrypted record into the maintenance column, Mattsson ¶11, storing an index of the last row processed. In another embodiment, the method further comprises storing indexes for one or more rows to indicate which rows have been updated; Mattsson ¶45, an index of the last row processed is maintained; Mattsson ¶45, re-encryption of a database column involves iterating through every row; Mattsson ¶58, replication may occur in batches; Anderson ¶25, as this change indicator is queriable, it is possible to look at the indicator in SQL as though it were another just another column in the row, when a database table(s) must be mirrored between two systems, and a row is altered (inserted, updated or deleted) on one system, it must also be altered on the other system; see also Anderson ¶27);	providing a second batch of values corresponding to the determined rows (Mattsson ¶58, replication may occur in batches), and	receiving the updated encrypted values for the second batch of values (Mattsson ¶12, inserting the at least one re-encrypted record into the maintenance column; see also Mattsson ¶48; Anderson ¶27, this prevents missing any data changes by resyncing at the end of modification of the table, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress, then go back and query the table for any rows that have the change indicator, and process those changed records to the copy of the table, it is copied to the target copy table, this process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process; [Examiner remark: Anderson teaches processing in batch, regarding the repeating processes, where each iteration is one batch, resyncing meaning it was synchronized before, and the source rows are later updated]);	Regarding claim 5, Mattsson in view of Anderson teaches the method of claim 4 (see discussion above), wherein the status that the encrypted value for the hidden column has not been received indicates that a value of the particular column was updated (Anderson ¶27, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update (or insert or delete) operation; [Examiner remark: out of sync meaning the updated data was not re-synchronized with the mirroring table]).	The reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein.	Regarding claim 6, Mattsson in view of Anderson teaches the method of claim 4 (see discussion above), wherein the status that the encrypted value for the hidden column has not been received indicates that a new value for a new row of the particular column was added ([Mattson teaches the encryption of each copied value]; Anderson ¶25, as this change indicator is queriable, it is possible to look at the indicator in SQL as though it were another just another column in the row. When a database table(s) must be mirrored between two systems, and a row is altered (inserted, updated or deleted) on one system, it must also be altered on the other system; Anderson ¶27, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update (or insert or delete) operation; [Examiner remark: out of sync meaning the updated data was not re-synchronized with the mirroring table]). 	The reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein.
	Regarding claim 7, Mattsson in view of Anderson teaches the method of claim 4 (see discussion above).	Mattsson does not explicit disclose the following limitations which Anderson teaches: wherein the determining which of the rows comprises:	locking the database during the determining, the providing the second batch, the receiving, and the storing updated encrypted values (Anderson ¶27, if there are few enough changed rows that the copy/alter process can lock the table, process the last few remaining changed rows and then unlock the table; [Examiner remark: since this is the last few remaining changed rows, the table must be locked during the determining of the changed rows, because otherwise, some changed rows can be missed in the last patch]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson, which teaches to lock table to process a batch of remaining changed rows, into the teaching of Mattsson, who teaches copying table column data to another table column to perform re-encryption to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Anderson’s teaching would help providing higher availability of the service due to the reduce number of rows being locked at a time (only lock the whole table in the last iteration) but also ensure the integrity of the synchronization and no changed rows are missed (Anderson ¶27). In addition, both references teach features that are directed to analogous art, such as, database table replication.		Regarding claims 9 and 17, the claims recite essentially the same limitations as that of claim 1.  The claims are rejected for the same reasons as that of claims 1.	Regarding claim 12, the claim recites essentially the same limitations as that of claim 4.  The claim is rejected for the same reasons as that of claims 4.	Regarding claims 13-14, the claims recite essentially the same limitations as that of claims 5-6, respectively.  The claims 13-14 are rejected for the same reasons as that of claims 5-6, respectively.	Regarding claims 10 and 18, the claims recite essentially the same limitations as that of claims 2, respectively.  The claims 10 and 18 are rejected for the same reasons as that of claims 2, respectively. 	Regarding claim 11, the claim recites essentially the same limitations as that of claims 3, respectively.  The claim 11 is rejected for the same reasons as that of claims 3.	Regarding claim 15, the claim recites essentially the same limitations as that of claims 7.  The claim 15 is rejected for the same reasons as that of claim 7. 		Regarding claim 16, Mattsson in view of Anderson teaches the method of claim 9, wherein the replacing comprises (Mattsson ¶12, deleting the base column , renaming the maintenance column):	renaming the hidden column with a name of the particular column (Mattsson ¶12, renaming the maintenance column with the name of the deleted base column);	activating the hidden column (Mattsson ¶12, deleting the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column); and	deactivating the particular column (Mattsson ¶12, deleting the base column from which the data was re-encrypted).	Regarding claim 21, Mattsson in view of Anderson teaches the method of claim 1 (see discussion above).	The combination of Mattsson in view of Anderson teaches the hidden column, the updating of the status column when completed the re-encryption and the re-run of processing (see discussion above). Mattsson teaches the value was modified during the repeating and further processing the modified value before replacing (Mattsson U.S. patent application Ser. No. 09/712,926, page 6 rows 15-27 to page 7 rows 1-2, In another step S2 a trigger is added. The object of the trigger is to direct all commands aimed at the base column to the maintenance column, i.e. a synchronization function. Thus, when a user for example sends a update command for the base column, this command is directed to the maintenance column. In order to overcome problems during copying and activation of the trigger, the trigger could be built up from several steps. For instance, it could first synchronize the base and-the maintenance column, then when the contents are identical, stop updating the base column at the same time let the maintenance column take over the actions taken on the base column).  Mattsson teaches sending values corresponding to the identified one or more rows to the client for re- encryption (Mattsson ¶56, The rotation server 442 may be designated solely for key rotation, the rotation server 442 may be a database server or any type of server capable of re-encryption; ¶58, replication may occur in batches, the rotation server 42 performs re-encryption with a new key).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teaching of Mattsson where data is sent in batch to a rotation server and Mattsson provisional application 09712926 that teaches the several steps of synchronizing data from base column to maintenance column until the content are identical before replacing the base column with the maintenance column to result in the limitations: identifying one or more rows for which a value was modified during the repeating; and re-sending values corresponding to the identified one or more rows to the client for re-encryption prior the replacing.	One of ordinary skilled would be motivated to do so to keep the encrypted column data up to date and prevent any data lost.	Mattsson does not explicitly disclose the following limitation that Anderson teaches:	identifying one or more rows for which a value was modified during the repeating based on the status of the one or more rows in the first hidden column (Anderson ¶23, change indicator within the row metadata 140 is configured to be queried, just as though it was a field in the record. In databases that do not have row metadata 140, a single byte of metadata 140 would need to be added to the row. This can be done for example, in the form of a hidden column; see also ¶30; Anderson ¶27, the out-of-sync indicator can permit the ability to copy or alter (add or remove columns) a table while it is active (i.e. not locking out other users using the database). This prevents missing any data changes by resyncing at the end of modification of the table, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update (or insert or delete) operation, the copy/alter process can then go back and query the table for any rows that have the change indicator, and process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table. This process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson, which teaches the identifying of changed rows based on the rows’ indicator values for re-synchronizing data to another table, into the teaching of Mattsson, who teaches copying updated table column data to another table column to perform re-encryption to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Anderson’s teaching would help providing another option for keeping data between two tables in synchronized (Mattsson also teaches the re-synchronizing data after the first synchronization, but uses triggers). Furthermore, it would have been obvious to a person of ordinary skill in the art because it is a simple substitution of one known component/step (re-synchronize data using trigger) with another known component/step (re-synchronize data using combination of queries and indicators) to obtain predictable result, see also MPEP 2143(I)(B). In addition, both references teach features that are directed to analogous art, such as, database table replication.
	Regarding claim 22, Mattsson in view of Anderson teaches the method of claim 1, wherein the determining that the status of a first row of the subset of rows that was previously updated to the second status, has been updated back to the first status comprises:	determining that the status of a first plurality of rows of the subset of rows that were previously updated to the second status, have been updated back to the first status (Mattsson teaches the re-encryption of the updated values; Anderson ¶27, this approach does not prevent any other user-initiated row changes from occurring during the resynchronization process. This prevents missing any data changes by resyncing at the end of modification of the table, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update (or insert or delete) operation, then go back and query the table for any rows that have the change indicator, and process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table. This process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process; [Examiner remark: Anderson teaches that after synchronization, a re-synchronization would take places (in a repeated process).  For each row that gets its data copied, the indicator would get updated to indicate it is in sync.  However, while this repeating process is going on, it does not prevent users from modifying table rows, as a result, the modified rows, can be marked as out of sync.  Because of this repeating process, there is no preventing users from modifying rows that were previously synchronized, and have their respective indicators previously marked as “in sync” after copied to be marked as “out of sync”.  The repeating process would query to find rows with “out of sync” rows.  Some of these out of sync rows can be new row (inserted), but some are updated.  As a result, the rows that were updated, and discovered during the query for out of sync rows in the repeating process, correspond to the first plurality of rows]); and	wherein the providing a subsequent batch including the first row comprises providing a plurality of subsequent batches to the client for re-encryption, wherein each of the plurality of subsequent batches includes one or more of the first plurality of rows (Mattsson teaches the re-encryption of the updated values; Anderson ¶27, this approach does not prevent any other user-initiated row changes from occurring during the resynchronization process. This prevents missing any data changes by resyncing at the end of modification of the table, using this indicator, once the copy/alter process has begun, users can update rows while the copy/alter is in progress. When the user changes the row, the database (through the change manager 170, or other component) will see that a copy/alter is in progress, and mark the row as out of sync at the time of the update (or insert or delete) operation, then go back and query the table for any rows that have the change indicator, and process those changed records to the copy of the table, marking each source row as unchanged (or in sync) after it is copied to the target copy table. This process is repeated to process the changed-rows into the copy of the table until such time as there are no more changed rows to process). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson, which teaches the identifying of changed rows that were previously synchronized to another table, but later updated, and re-synchronized, into the teaching of Mattsson, who teaches copying updated table column data to another table column to perform re-encryption to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Anderson’s teaching would help providing another option for keeping data between two tables in synchronized (Mattsson also teaches the re-synchronizing data after the first synchronization, but uses triggers). Furthermore, it would have been obvious to a person of ordinary skill in the art because it is a simple substitution of one known component/step (re-synchronize data using trigger) with another known component/step (re-synchronize data using combination of queries and indicators) to obtain predictable result, see also MPEP 2143(I)(B). In addition, both references teach features that are directed to analogous art, such as, database table replication.	
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Mattsson in view of Anderson and further in view of Shlomi Noach (NPL U: “How do I swap tables in MySQL”, dated 08/2012, downloaded from the Internet on 11/21/2022, pages 1-2, hereinafter Noach).	Regarding claim 8, Mattsson in view of Anderson teaches the method of claim 1, wherein the replacing comprises (Mattsson ¶12, deleting the base column , renaming the maintenance column):	renaming the hidden column with a name of the particular column (Mattsson ¶12, renaming the maintenance column with the name of the deleted base column);	activating the hidden column (Mattsson ¶12, deleting the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column); and	deactivating the particular column (Mattsson ¶12, deleting the base column from which the data was re-encrypted).	Mattsson in view of Anderson does not explicitly mention the deactivating of the particular column is after the activating.	On the other hand, Noach teaches activating the hidden column by renaming both hidden column and the the particular column in an atomic operation (Noach page 1, what happens if a query needs table foo in between those two lines when there is no table foo? I guess I have to lock it somehow, RENAME TABLE Foo TO foo_old, foo_new To foo;	It is an atomic operation: both tables are locked together (and for a very short time), so any access occurs either before or after the RENAME; [Examiner remark: by applying the two operations of renames in a single atomic operation, the problem of querying between two operations is solved.  When applying to Mattsson’s teaching of deletion and rename, it would teach the claimed limitation, because an ordinary skilled in the art would not delete the old column first, which would make it not available for deletion, this is simply trying two different combinations of which order to perform first and observation of desired result, or trying from limited number of options to arrive at a desired result.  By applying Noach’s teaching for the activating step of Mattson to make the new column available, the deletion column does not cause unavailable data issue; furthermore, the instant specification, para. 17 also teaches the operation is in a transaction (atomic), the metadata change transaction may require temporarily locking the data of a selected table 106, the metadata change may include activating the previously hidden column, and deactivating the previous Col 2, after the name change]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate Noach’s teaching, which discloses to activate a column by performing an atomic operation of two rename operations, into the teachings of Mattsson in view of Anderson, which teaches the activation and deactivation of two columns, to result in the limitations of the claimed invention.	One of ordinary skilled would also be motivated to incorporate Noach’s teaching would help keep service from interruption by having the operations in atomic operation. Furthermore, both Noach and Mattsson in view of Anderson teaches analogous art, such as, database schema changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150143112 A1 - allocates space for an additional column, adds the new column to the encrypted search table, sets the state bits for each entry in the column j to 1, which indicates that the entries have been updated and that the server 144 should use the corresponding fresh row key ri to decrypt the updated entries.
US 20100114841 A1 - acquires a shared-read lock or equivalent on each source row so that it cannot be modified by an application. When it has read all of the rows in the data set to be copied, or should it reach a transaction limit on the number of locks that it may hold, writes a marker into the replication stream, commits the transaction, which releases the transaction locks, and sends the data block or blocks to the Consumer. When the marker arrives at the Consumer, the Consumer will insert the one or more data blocks of rows as inserts into the replication stream and then will allow replication from the Collector to continue. It then repeats this process until all rows are loaded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2197
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497